In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00228-CR
        ______________________________


     DAMARCUS RAY HANCOCK, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 114th Judicial District Court
                Smith County, Texas
           Trial Court No. 114-1678-07




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

        Having been charged with the offense of sexual assault in Smith County, Texas, Damarcus

Ray Hancock entered a plea of guilty and was placed on deferred adjudication community

supervision by order entered February 13, 2008. See TEX. PENAL CODE ANN. § 22.011 (Vernon

Supp. 2009). Following the filing of a motion to adjudicate citing multiple violations of the terms

of community supervision, Hancock was adjudicated guilty and sentenced to fifteen years’

imprisonment by order of final adjudication entered October 14, 2009. Hancock appeals the

adjudication of his guilt, contending that he was denied due process because the trial court abused

its discretion by refusing to consider the full range of punishment.1

        The Constitutional mandate of due process requires a neutral and detached judicial officer

who will consider the full range of punishment and mitigating evidence. See Gagnon v. Scarpelli,

411 U.S. 778, 786–87 (1973). A trial court denies due process when it arbitrarily refuses to

consider the entire range of punishment for an offense or refuses to consider mitigating evidence

and imposes a predetermined punishment. Ex parte Brown, 158 S.W.3d 449, 454 (Tex. Crim.

App. 2005). In the absence of a clear showing to the contrary, we presume that the trial court was

neutral and detached. Fielding v. State, 719 S.W.2d 361, 366 (Tex. App.—Dallas 1986, pet.

ref’d) (citing Thompson v. State, 641 S.W.2d 920, 921 (Tex. Crim. App. 1982)).


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
       Hancock contends the record shows that the court refused to consider the full range of

punishment and thus violated his due process rights because ―[u]pon hearing the state’s

recommendation, the trial court immediately agreed.‖ Hancock asserts this shows an arbitrary

refusal of the trial court to consider the entire range of punishment.

       A court denies due process and due course of law if it arbitrarily refuses to consider the

entire range of punishment for an offense or refuses to consider the evidence and imposes a

predetermined punishment. Granados v. State, 85 S.W.3d 217 (Tex. Crim. App. 2002); Johnson

v. State, 982 S.W.2d 403, 405 (Tex. Crim. App. 1998). However, such a complaint is not

preserved for error unless a timely objection is raised. Teixeira v. State, 89 S.W.3d 190, 192 (Tex.

App.—Texarkana 2002, pet. ref’d); Washington v. State, 71 S.W.3d 498, 499 (Tex. App.—Tyler

2002, no pet.); Cole v. State, 757 S.W.2d 864, 866 (Tex. App.—Texarkana 1988, pet. ref’d). No

objection was made to the court’s ruling; thus, the complaint was not preserved.

       Even if we could properly reach this issue, the record does not show that the trial court did

not consider the entire range of punishment. What the record does reflect is that the court listened

to evidence that Hancock: (1) failed to register as a sex offender; (2) moved his residence, but

failed to notify his community supervision officer prior to the move; (3) failed to report in person

to his community supervision person within forty-eight hours after any arrest; (4) failed to pay

community supervision fees for several months; (5) failed to pay court costs; (6) failed to pay

restitution; (7) failed to pay a fee to the Smith County Community Supervision and Corrections



                                                  3
Department in the amount of $15.00 for the cost of the substance abuse questionnaire; (8) failed to

pay a fee to that same department in the amount of $50.00 for the Crimestoppers program;

(9) failed to pay a fee of $100.00 for preparation of the presentence investigation (PSI) report;

(10) failed to write an ―unequivocal letter of apology‖ to the victim on or before February 27,

2008; (11) failed to send reports to the Smith County Community Supervision and Corrections

Office; (12) failed to report to his community supervision officer sixty-three times between June 2,

2008 and August 24, 2009; (13) failed to pay a supervision fee of $5.00 per month for several

months for remittance to the state comptroller on conviction of a sex offense; and (14) failed to

attend and participate fully in and successfully complete psychological counseling and treatment

sessions for sex offenders. Hancock pled ―true‖ to all the allegations contained in the motion to

adjudicate. The court also considered the fact that Hancock admitted having a juvenile record

based on his participation in a riot, and reviewed Hancock’s PSI report.

       After the trial court first heard the State’s recommendation of fifteen years, defense

counsel then presented his closing argument to the court. The court then heard the entirety of that

closing argument, and the State’s rebuttal, where the State again reiterated that it believed fifteen

years was an appropriate sentence, before the court stated, ―The Court now, based on the plea and

the evidence, assesses punishment at 15 years confinement in the Institutional Division.‖

       We conclude the record does not show that the trial court failed to consider the entire range

of punishment. We overrule the contention of error.



                                                 4
      We affirm the trial court’s judgment.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:      July 19, 2010
Date Decided:        July 20, 2010

Do Not Publish




                                                5